



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Shah, 2018 ONCA 236

DATE: 20180309

DOCKET: C62110

Pardu, Benotto and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Robert Shah

Appellant

Robert Shah, self-represented

Lorna Bolton, for the respondent

Heard and released orally: March 5, 2018

On appeal from the conviction entered on March 3, 2016 by
    Justice Michael G. Quigley of the Superior Court of Justice, sitting without a jury.

REASONS FOR DECISION

[1]

The appellant pleaded guilty to robbery and aggravated assault but not
    guilty to sexual assault. He appeals the trial judges finding of sexual
    assault.

[2]

The appellant submits that the trial judge did not consider
    inconsistencies in the complainants evidence. He points to the fact that
    there were no disclosed injuries to the back of the complainants head although
    she said he had banged her head on the ground several times; she was not
    consistent in the number of times she said she was punched in the face; and she

did not identify the appellant in a photo
    lineup;

[3]

The trial judge addressed the weaknesses in the complainants evidence,
    including her inability to identify the appellant in a photo lineup and the
    number of times she was punched in the face. The trial judge accepted the
    complainants testimony that during the assault the appellant tugged on her
    pants attempting to pull them down and told her either: (i)  to give him more money
    or  get naked;  or (ii) get naked or give me more money. On this basis he found
    the appellant guilty of sexual assault.

[4]

The trial judge rejected the appellants testimony in its entirety. It
    was open to the trial judge to do so. His findings of credibility are entitled
    to deference from this court.

[5]

The appeal is dismissed.

G. Pardu J.A.

M.L. Benotto J.A.

I.V.B.
    Nordheimer J.A.


